Citation Nr: 0007681	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for an allergic skin rash.

Entitlement to service connection for acquired psychiatric 
and/or brain disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision denied service 
connection for an allergic skin rash and for psychosis or 
other brain disorder due to lead poisoning.  The veteran 
submitted a notice of disagreement with the rating decision 
in September 1997.  In October 1997, the RO provided him with 
a statement of the case.  Later that month, he filed his 
substantive appeal.  

A personal hearing was held at the RO in June 1999.


FINDINGS OF FACT

The evidence of record does not make a plausible showing that 
the veteran suffers from any current disability related to 
the skin.

The evidence of record makes a plausible showing that the 
veteran's current psychiatric and/or brain condition is 
related to his active service.


CONCLUSIONS OF LAW

A well-grounded claim of entitlement to service connection 
for an allergic skin rash has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).

A well-grounded claim of entitlement to service connection 
for an acquired psychiatric and/or brain disorder has been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran filed his claims in April 1997.  

The veteran has claimed entitlement to service connection for 
a psychiatric and/or brain condition asserting that his 
disability resulted from his having inhaled the fumes of 
lead-based fuel during service.  The Board notes that 
veteran's Form DD-214 documented that the veteran was a fuel 
supply specialist during service.  

Service medical records of the veteran were included in the 
claims file.  The report of his June 1958 entrance 
examination was negative for all psychiatric, neurological, 
and skin conditions, as was the report of his June 1962 
separation examination.  The records documented that in May 
1959, the veteran was treated for a laceration of the head.  
They also showed that later in the month, he was seen with 
complaints of hives.  He was found not to have hives.  
Rather, small maculopapules which appeared to be of an 
allergic origin were identified on his trunk.  He was given 
calamine lotion and benadryl.  No subsequent complaints 
pertaining to the skin were documented in the chronological 
record until October 1960, when the veteran was prescribed an 
ointment for dermatophytosis.  The records reflected that in 
November 1960, the veteran again was examined for a skin 
condition; this was on his hands.  The condition was thought 
probably to be contact dermatitis, and the veteran was 
prescribed a solution of lanolin in hydrophilic 
carbenicillin.  In April 1961, he was diagnosed with 
"chemical conjunctivitis" - - although the affected part of 
the body was not specified in the record - - and prescribed 
sulfacetamide, prednisolone, and neomycin. 

Private medical records associated with the claims file 
showed that in March 1983, while an inpatient at Self 
Memorial Hospital in Greenwood, South Carolina, the veteran 
received a psychiatric consultation with a Dr. Baber and was 
diagnosed with major affective disorder, moderate, recurrent.  
Dr. Baber treated the veteran with therapy and medication.  
The veteran was discharged five days after being admitted.  
In his discharge summary, Dr. Baber re-stated the diagnoses 
upon admission but added that the veteran's condition was in 
partial remission.  The veteran was discharged with 
prescriptions for Xanax (alprazolam) and Sinequan (doxepin 
hydrochloride).  

Private medical records associated with the claims file also 
showed that the veteran was treated twice at Self Memorial 
Hospital in 1990 for psychiatric problems.  In April 1990, he 
was admitted to the emergency room with a diagnosis of major 
depressive disorder, severe, psychotic and anxiety disorder 
with panic attacks.  Dr. Baber's diagnosis was major 
depressive disorder with periods of psychosis.  He prescribed 
Prozac (fluoxetine), Klonopin (clonazepam), and Haldol 
(haloperidol) for the veteran.  The veteran was an inpatient 
from August 1990 to September 1990, under the care of Dr. 
Baber.  His admitting diagnosis was major depressive 
disorder, psychotic, recurrent.  Upon discharge, his primary 
diagnosis was major depressive disorder with periods of 
psychosis.  Upon discharge, the medications prescribed for 
the veteran earlier in April 1990 were continued.

The claims file also contained a March 1997 record prepared 
by Dr. Baber to St. Luke's Psychiatric and Counseling Center 
in Tryon, North Carolina.  During this time, Dr. Barber said 
that the veteran had been his patient since 1983, and the 
veteran had been seeing a Dr. LeGuard for emotional problems 
in 1966.  He also alluded to a possible history of lead 
poisoning and recommended that the veteran be evaluated for 
encephalopathy due to lead poisoning.  Specifically, Dr. 
Baber requested that a heavy metal blood screen and a head 
scan to rule out brain damage from lead poisoning be 
performed.

Two VA examinations were conducted in May 1997 in connection 
with the instant claims.  The impression stated in the report 
of the first of these examinations was that the veteran had 
depression (rather than dementia).  The examiner considered 
the possibility that the veteran had received lead poisoning 
in the past and currently had a peripheral neuropathy (which 
could be caused by chronic lead poisoning) or a metabolic 
encephalopathy (which could be caused by acute lead 
poisoning).  However, the examining physician noted that the 
veteran's service medical records had not been made available 
and declined to formulate a diagnosis without them.  The 
second examination was conducted by another examiner.  He 
stated in the history that the veteran had been treated by 
another physician, Dr. LeGuard, but he had died and his 
medical records had been destroyed.  The examiner observed 
that the veteran was taking Pamelor (nortriptyline 
hydrochloride) for his symptoms.  The veteran was assigned a 
Global Assessment of Functioning (GAF) Scale score of 50.  
The examination produced a diagnosis of major depressive 
disorder versus mood disorder due to lead poisoning.  

Included in the claims file was a March 1999 report of a 
screening of the veteran's blood performed at the VA Medical 
Center (VAMC) in Augusta, Georgia.  The report stated that 
the veteran's blood contained no mercury, 22 milligrams of 
lead (as compared with a normal range of 0-54 milligrams), 
and 64 milligrams of arsenic (as compared with a normal 
maximum level of 50 milligrams).

At the June 1999 hearing, as well as in a written statement 
that he submitted at the hearing, the veteran recounted an 
incident in which he said while in service, he was exposed 
intensively to the fumes of fuel and also incurred an injury 
to his head. He testified that in May 1959, while refueling a 
tanker rig, he lacerated his head by bumping it on a 
compartment door.  In reacting to this injury, he indicated, 
he leaned over and inhaled the fumes that were coming through 
an open hatch.  He said that he was treated for the head 
wound at an Air Force hospital and several days later, was 
seen again in May 1959 for a skin condition, which he 
described as hives.  He testified that during his treatment 
at the Air Force hospital, a physician told him that he had 
received a "lethal" dose of lead poisoning and would 
probably have problems as a result later in life.  The 
veteran stated that he began to be seen for mental problems 
after service in 1966 and received a disability retirement 
from his job because of those problems in 1990.  He said that 
he had been treated for skin problems over the years as well.  
The veteran testified that in 1997, when his a physician 
referred him for blood testing at Self Memorial Hospital in 
Greenville, South Carolina, he was found to have traces of 
lead in his bloodstream.  He testified that that his blood 
was screened twice more, at the VA Medical Center (VAMC) in 
Augusta, Georgia for heavy metal and that traces of lead were 
detected each time.  The veteran said that prior to his 
disability retirement, he had been employed as a mechanic for 
a chemical company but his job had not involved working with 
lead.  In contrast, the veteran indicated, he was exposed to 
lead-based fuel continually during service in working as a 
fuel supply specialist.


II.  Analysis

In general, service connection can be awarded for disability 
resulting from personal injury or disease incurred or 
aggravated during active service or an applicable presumptive 
post-service period.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1117, 1131, 1133 (West 1991); 38 C.F.R. §§ 3.303(a), 3.306, 
3.307, 3.308, 3.309 (1999).  With chronic disease shown as 
such in service (or within the applicable post-service 
presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  If a disability is not shown to be chronic during 
service or an applicable post-service presumptive period, 
service connection may nevertheless be granted where a 
disorder has been observed in service or an applicable post-
service presumptive period and the symptomatology associated 
with that disorder is manifested with continuity post-
service.  Id.  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
discharge from service where all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary shall assist a claimant in 
developing facts pertaining to a well-grounded claim.  38 
U.S.C.A. § 5107(a).  The issue before the Board on this 
appeal is whether the veteran has established such a claim or 
claims.  If a claim is not well grounded, the appeal will 
fail with respect to that claim, because the Board would have 
no jurisdiction to proceed to adjudicate its merits.  Boeck 
v. Brown, 6 Vet. App. 14 (1993).

A well-grounded claim need not be established conclusively 
for the claimant's initial burden of producing evidence to be 
met.  It is sufficient if the evidence of record establishes 
a plausible claim, one which is either meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In particular, the evidence of record must 
show: a current disability; the incurrence (or, in the case 
of preexisting conditions, the aggravation) of an injury or 
disease during service; and a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Evidence of record will be accepted as credible for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the evidentiary source.  King v. Brown, 5 Vet. App. 19 
(1993).  However, incompetent evidence will not be considered 
in an assessment of whether a claim is well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When the issue is 
medical in nature, such as medical etiology or diagnosis, 
expert medical evidence is required.  Caluza, 7 Vet. App. at 
506; Voerth v. West, 13 Vet. App. 117 (1999).  In contrast, 
when the issue is factual in nature, such as whether an 
incident or injury occurred in service, lay evidence is 
competent.  See Grottveit, 5 Vet. App. 91.

a.  Claim of entitlement to service connection
 for an allergic skin rash

Turning to the veteran's claim of entitlement to service 
connection for an allergic skin rash, the Board finds that 
the record is devoid of medical evidence of a current 
disability involving the skin.  In the absence of competent 
evidence of a current disability, there can be no well-
grounded claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, the veteran's appeal will be denied as to 
this claim.


b.  Claim of entitlement to service connection
for acquired psychiatric and/or brain disorder

Turning to the veteran's claim of entitlement to service 
connection for an acquired psychiatric and/or brain disorder, 
the Board finds that the claim is well-grounded, that is, 
plausible.  Sufficient competent evidence of current 
disability, the first element of a well-grounded claim, is of 
course supplied by the medical diagnoses documented in the 
record.  

As to the second element of a well-grounded claim, competent 
evidence of record establishes that the veteran incurred an 
injury during service.  That evidence is the uncontroverted 
hearing testimony and written statement of the veteran that 
he was exposed to, and inhaled, an intensive amount of fuel 
in May 1959 and was exposed to lead-based fuel continually in 
service in performing as a fuel supply specialist.  The 
veteran's hearing testimony and written statement also 
established that the veteran received an injury to his head 
during service.  This also was documented in the veteran's 
service medical records.  Therefore, an inservice injury 
potentially related to the veteran's current disability has 
been shown, and the second requirement for a well-grounded 
claim has been met.

To satisfy the third requirement of a well-grounded claim in 
this case, the evidence of record must make a plausible 
showing of a nexus, or causal connection, between injury 
received by the veteran during service and the veteran's 
current psychiatric and/or brain disability.  Here, as has 
been observed, medical evidence is required.  The Board finds 
that such a showing has been made by the diagnosis stated in 
the second of the two May 1997 examination reports.  The 
diagnosis was of major depressive disorder (versus mood 
disorder) due to lead poisoning.  No other medical evidence 
controverts this diagnosis.  Therefore, the third element of 
a well-grounded claim is present in the record.  Insofar as a 
well-grounded claim of entitlement to service connection for 
an acquired psychiatric and/or brain disorder has been 
presented, the veteran's appeal, to that extent, will be 
granted.   


ORDER

As a well-grounded claim has not been presented, service 
connection for an allergic skin rash is denied.

To the extent that the Board has found that well-grounded 
claim of entitlement to service connection for an acquired 
psychiatric and/or brain disorder has been presented, the 
appeal is granted.


REMAND

Once there is a well-grounded claim, VA acquires a duty to 
assist a claimant in the development of evidence pertinent 
thereto.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  This duty includes obtaining medical 
records, Littke v. Derwinski, 1 Vet. App. 90 (1990) and a 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 
121 (1991). 

After a careful review of the evidence of record, the Board 
has determined that additional development must be completed 
by the RO.  

It appears that additional private medical records for the 
veteran may exist that have not been associated with the 
claims file.  In the statements he has given in connection 
with his claim, the veteran asserted that he had been an 
inpatient four times at Self Memorial Hospital.  As is 
reflected in the above decision, the claims file disclosed 
records for only two inpatient stays at this hospital.  Also, 
the report of the second May 1997 examination report stated 
that the veteran's medical history included a hospital 
admission in 1991 and electroconvulsive therapy in 1992.  
Moreover, the veteran has claimed to have been treated at 
Chestnut Hill Psychiatric Treatment Center in Travelers Rest, 
South Carolina and at the hospital associated with Emory 
University in Atlanta, Georgia.  Furthermore, the note 
created by Dr. Baber in March 1997 at Luke's Psychiatric and 
Counseling Center in Tryon, North Carolina, referred to in 
the decision above, suggests the physician may have treated 
the veteran there.  However, no records reflecting the 
asserted treatment have been associated with the claims file.  
The RO should attempt to identify all such records and should 
associate with the claims file the records that it obtains.

Also missing from the claims file are the complete records of 
treatment of the veteran by private physicians who the record 
indicated were the veteran's personal physicians over the 
years.  As noted in the decision above, Dr. Baber stated in 
March 1997 that the veteran had been his patient since March 
1983.  It does not appear that the complete treatment records 
from Dr. Baber's records are in the claims file.  Also, 
although documentation of the veteran's medical history 
indicated that the records of his previous physician, Dr. 
LeGuard, were not available because the physician had died 
and his records had been destroyed, the Board is not prepared 
to conclude that this is the case.  As indicated in the 
decision above, the veteran may have begun seeing Dr. LeGuard 
in 1966.  The physician's records concerning the veteran are 
pertinent to his claim.

In the statements that he has given in connection with his 
claim, the veteran indicated that he had retired because of 
disability in 1990.  He testified at his personal hearing in 
June 1999, that he was in receipt of Social Security 
Administration disability benefits.  The RO should seek a 
copy of the relevant disability determination, by the Social 
Security Administration and/or a private insurer, and the 
medical records on which the disability determination was 
based and, if obtained, should associate such records with 
the claims file.

It appears that documentation of blood tests in addition to 
the March 1999 report from the VA Medical Center (VAMC) in 
Augusta, Georgia referred to in the decision above may exist.  
In the statements he has given in connection with his claim, 
the veteran asserted that his blood was screened for heavy 
metals on three occasions.  He stated that his blood was 
screened once at Self Memorial Hospital and twice at the 
Augusta, Georgia VAMC.  Documentation of other blood tests 
was not present in the claims file, however.  

In addition, it appears that the RO was notified in June 1997 
by the National Personnel Records Center (NPRC) in St. Louis, 
Missouri that some of the veteran's service medical records 
might be unavailable because of the possibility they were 
destroyed in the fire that occurred there in 1973.  When 
service medical records are unavailable and presumed 
destroyed through no fault of the claimant, specific 
principles are observed by VA.  The Department of Veterans 
Affairs Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in fire-related cases.  
VA Adjudication Procedure Manual, M21-1, Part III, Paragraph 
4.25 (c) and 4.29 (b) (October 6, 1993) previously numbered 
as 4.06 and 4.07.  Also, VA should attempt to reconstruct the 
service medical record itself by seeking records directly 
from the facilities that rendered treatment to the claimant 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In statements given in connection with his claim, 
the veteran indicated that during service he had been treated 
at Columbus Air Force Base in Mississippi, Loring Air Force 
Base in Maine, and a military facility in Puerto Rico.  It 
does not appear that all inservice treatment records are in 
the claims file.

The Board finds that the veteran should undergo additional VA 
examination.  A current examination is required so that a 
future determination of the veteran's claim may be based on a 
record that contains a contemporaneous examination.  Caffrey 
v. Brown 6 Vet. App. 377 (1994); see also Moore v. Derwinski, 
1 Vet. App. 401 (1991) (where service medical records of the 
claimant once held by federal government entity are 
unavailable, it is incumbent on VA to ensure that the record 
of the claim includes a current examination).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify all sources of private medical 
evaluation and/or treatment from the date 
of his discharge from service to the 
present and to furnish signed 
authorizations for release to VA of the 
records of such treatment.  Specific 
attention should be paid to securing the 
complete records of Dr. Baber, Dr. 
LeGuard, and Self Memorial Hospital.  Any 
and all medical records concerning the 
veteran at Chestnut Hill Psychiatric 
Treatment Center in Travelers Rest, South 
Carolina and Emory University in Atlanta, 
Georgia and at St. Luke's Psychiatric and 
Counseling Center in Tryon, North 
Carolina should also be sought.  
Documentation of the RO's efforts to 
obtain such records should be placed in 
the claims file, as should all records 
obtained.

2.  The RO should ascertain whether the 
documentation in the claims file of the 
blood screening undergone by the veteran 
at the VAMC in Augusta, Georgia 
represents the complete treatment of the 
veteran at that VAMC.  If it appears that 
the veteran received additional treatment 
at the VAMC, including additional blood 
testing, the RO should obtain the records 
thereof an associate them with the claims 
file.  Also, the RO should ask the 
veteran to identify any other sources of 
inpatient and/or outpatient treatment 
that he has received at any other VA 
facility.  A copy of this request should 
be placed in the claims file.  The RO 
then should obtain all medical records 
concerning the veteran at the VA 
facilities that he has named.  Once 
obtained, such records should be 
associated with the claims file.

3. The RO should advise the veteran that 
he can submit alternate evidence to 
support his contention that service 
connection is warranted for the alleged 
disability on appeal.  This evidence may 
take the following forms; however, the 
veteran may submit any other evidence he 
finds appropriate:  statements from 
service medical personnel, "buddy" 
certificates or affidavits, state or 
local accident and police reports, 
employment physical examinations, medical 
evidence from hospitals, clinics and 
private physicians by which or by whom 
the veteran may have been treated, 
especially soon after discharge, letters 
written during service, photographs taken 
during service, pharmacy prescription 
records and insurance examinations.  

4.  The RO should attempt to obtain any 
and all records of treatment of the 
veteran at Columbus Air Force Base in 
Mississippi, Loring Air Force Base in 
Maine, and any military facility in 
Puerto Rico.  The RO should contact these 
facilities directly.  Documentation of 
the RO's efforts to obtain such records 
should be placed in the claims file, as 
should all records obtained.  

5.  The RO should obtain a copy of any 
decision by the Social Security 
Administration or private insurer 
pertaining to the appellant, as well as 
the medical records relied upon 
concerning that claim.  If a private 
insurer is involved, the RO first should 
ask the veteran to sign an authorization 
for the release of those records.

6.  When the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination, to include (i) an opinion 
concerning the nature of the current 
mental disorder of the veteran and 
whether it represents a brain disorder as 
well as, or rather than, a psychiatric 
disorder, (ii) an opinion concerning the 
relationship between the current mental 
disorder of the veteran and his having 
been exposed to lead through insufflation 
or other means, and (iii) if appropriate, 
an opinion concerning the relationship 
between the current mental disorder of 
the veteran and any other injury or 
disease that the medical record indicates 
he incurred during service.  All 
indicated tests and studies should be 
performed.  The diagnoses should include 
all disorders currently present and, on 
Axis V, a score on the Global Assessment 
of Functioning (GAF) Scale, along with an 
explanation of the importance of the 
score as it pertains to social and 
industrial adaptability.  The claims file 
should be made available to the examiner 
for use in the study of the veteran's 
case.  Due written notice of the time and 
place of the examination should be given 
to the veteran, and a copy of the 
notification letter should be placed in 
the claims file.  

7.  The RO should then again evaluate the 
veteran's claim for entitlement to 
service connection for acquired 
psychiatric and/or brain disorder.  If 
the claim remains denied, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC), and allowed an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals


 


